Title: From George Washington to Charles Thomson, 15 November 1781
From: Washington, George
To: Thomson, Charles


                  
                     Sir
                     Mount Vernon 15th Novr 1781
                  
                  I have received your Letter of the 5th inst. announcing the Choice of a new President of Congress, upon the Principles of the Confederation—I shall in future conduct myself agreeable to this Information.  I have the Honor to be Sir Your most Obedt Servant
                  
                     Go: Washington
                     
                  
               